DETAILED ACTION
This communication is in response to Application No. 15/903,445 originally filed 02/23/2018. The Request for Continued Examination and Amendment presented on 11/18/2021 which provides amendments to claims 1, 2, 14, and 15 is hereby acknowledged. Currently claims 1-26 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive. Applicants remarks on pgs. 19-20 appear similar to previous remarks in that the Applicant appears to contend that no gate transition happens in the prior art of Lee. As noted in the Final Office action dated 05/18/2021, Figure 5B of Lee expressly shows a state transition signal on the gate line (labeled GATE and SENSE) for when sensing of the capacitance on the panel occurs. Figure 5B clearly shows the timing diagram with the signal transitions for VDRV, SENSE, and GATE. Lee explains in The sensing period S20 is a period in which the fingerprint-sensing circuit 420 reads a signal that can represent electric charges accumulated as the finger capacitance (CO or the magnitude of finger capacitance (CO between the pixel electrode (PXL) and the finger (the valleys or ridges of the fingerprint)” and in [0162] that “In the sensing period S20, the gate-driving circuit 130 supplies a gate signal (GATE) of a turn-on level voltage to a gate line (GL).  Here, the gate line (GL) is a gate line corresponding to the pixel area (PA) included in the fingerprint-sensing area (FPSA).” A supplied signal is clearly indicative of a state transition. Once the state transition occurs, the capacitance at the pixel is allowed to accumulate. Therefore, upon review it is respectfully submitted that Applicants claims are still broad enough to read on the prior art of record and will be currently maintained.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome
Claims 1-26 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-26 of copending Application No. 15/903,391 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented. These claims are directed to a touch detection circuit and a fingerprint identification circuit however these are of the same scope as touch detection and fingerprint are synonymous with each other. (Note: Applicant has submitted a terminal disclaimer in the copending case) As an example of how the independent claims 1 and 14 are identical please see below.

Instant Application 15/903445
Copending Application 15 /903,391
Claim 1 (Currently amended) A touch detection circuit, applied for touch detection, said touch detection circuit coupled to a plurality of gate lines of a display panel, and outputting a plurality of gate signals to said plurality of gate lines, said touch detection circuit comprising: a source driving circuit, coupled to a plurality of source lines of said display panel; and a detection circuit, coupled to said plurality of source lines or a portion of said plurality of source lines, detecting the level of a plurality of signals on said plurality of source lines coupled to said detection circuit, and generating a plurality of detection signals for touch detection; wherein said gate signal has a state transition, said state transition causes that the level of said plurality of signals on said plurality of source lines coupled to said detection circuit is 
and a switching circuit, coupled between said plurality of source lines or said portion of said plurality of source lines and said detection circuit;  said gate signal has said state transition, said state transition causes that the level of said plurality of signals on said plurality of source lines coupled to said detection circuit is raised or reduced, and said detection circuit detects said raised level or said reduced level of said plurality of signals on said plurality of source lines and generates said plurality of detection signals for fingerprint identification.
a switching circuit, coupled between said plurality of source lines or said portion of said plurality of source lines and said source driving circuit as well as said detection circuit, and said detection circuit detecting the level of said plurality of signals of said plurality of source lines coupled to said detection circuit when said switching circuit cuts off the connection between said plurality of source lines or said portion of said plurality of source lines and said source driving circuit; said plurality of signals on said plurality of source lines are isolated from a plurality of output signals of said source driving circuit.

Claim 14 (Currently amended) A touch panel, applied for touch detection, comprising: a plurality of gate lines, transmitting a plurality of gate signals; a plurality of source lines; a source driving circuit, coupled to said plurality of source lines; and a detection circuit, coupled to said plurality of source lines or a portion of said plurality of source lines, detecting the level of a plurality of signals on said plurality of source lines coupled to said detection circuit, and generating a plurality of detection signals for touch detection; wherein said gate signal has a state transition, said state transition causes that the level of said plurality of signals on said plurality of source lines coupled to said detection circuit is changed, and said detection circuit detects said changed level of said plurality of signals on said plurality of source lines and generates said plurality of detection signals for touch detection. 

and a switching circuit, coupled between said plurality of source lines or said portion of said plurality of source lines and said detection circuit; wherein said gate signal has said state transition, said state transition causes that the level of said plurality of signals on said plurality of source lines coupled to said detection circuit is raised or reduced, and said detection circuit detects said raised level or said reduced level of said plurality of signals on said plurality of source lines and generates said plurality of detection signals for fingerprint identification.
a switching circuit, coupled between said plurality of source lines or said portion of said plurality of source lines and said source driving circuit as well as said detection circuit, and said detection circuit detecting the level of said plurality of signals of said plurality of source lines coupled to said detection circuit when said switching circuit cuts off the connection between said plurality of source lines or said portion of said plurality of source lines and said source driving circuit, said plurality of signals on said plurality of source lines are isolated from a plurality of output signals of said source driving circuit.



Further depending claims 2-13 and 15-26 similarly recite identical language to that of claims 2-13 and 15-26 of co-pending case 15/903,391 and are rejected under similar rationale.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-6 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. U.S. Patent Application Publication No. 2017/0017340 A1 hereinafter Liu and further in view of Lee et al. U.S. Patent Application Publication No. 2018/0173923 A1 hereinafter Lee.

Consider Claim 1:
	Liu discloses a touch detection circuit,  applied for touch detection, (Liu, See Abstract.) said touch detection circuit coupled to a plurality of gate lines of a display panel, and (Liu, [0029], “A data driving circuit 22 and a gate driving circuit 23 are disposed on the peripheral area 29.  The data driving circuit 22 and the gate driving circuit 23 are connected to a touch display control circuit 28.”)
	outputting a plurality of gate signals to said plurality of gate lines, said touch detection circuit comprising: (Liu, [0043], “When the driven IC system executes the fingerprint identification function (step S2), the gate lines 25 shall be scanned sequentially (step S3).  ”)
	a source driving circuit, coupled to a plurality of source lines of said display panel; and (Liu, [0029], “A data driving circuit 22 and a gate driving circuit 23 are disposed on the peripheral area 29.  The data driving circuit 22 and the gate driving circuit 23 are connected to a touch display control circuit 28.”)
	a detection circuit, coupled to said plurality of source lines or a portion of said plurality of source lines. (Liu, [0039], “During the period when the gate lines 25 are scanned sequentially, the data driving circuit 22 delivers the touch driving signal VT to the pixel electrode 31 via the data line 24 and then receives the touch sensing signal VR from the pixel electrode via the data line 24 to complete the scanning operation of a touch point.” [0043], “Then, the driven IC system determines whether the fingerprint identification is implemented on a specific area (step S4).”)
	Liu suggests detecting a signal (Liu, [0039]) however does not expressly suggest the level and thus does not explicitly suggest detecting the level of a plurality of signals on said plurality of source lines coupled to said detection circuit, and generating a plurality of detection signals for touch detection; wherein the level of said plurality of signals on said plurality of source lines coupled to said detection circuit is changed when said gate signal has a state transition, and said detection circuit detects said changed level of said plurality of signals on said plurality of source lines and generates said plurality of detection signals for touch detection.
	Liu suggests detecting a signal and thus teaches (Liu, [0039]) however does not expressly suggest the level and thus does not explicitly suggest detecting the level of a plurality of signals on said plurality of source lines coupled to said detection circuit, and generating a plurality of detection signals for touch detection; wherein said gate signal has a state transition, said state transition causes that the level of said plurality of signals on said plurality of source lines coupled to said detection circuit is changed, and said detection circuit detects said changed level of said plurality of signals on said 
	Lee however teaches it was known by those having ordinary skill in the art before the effective filing date of the invention to detect the various levels of the touch and therefore teaches detecting the level of a plurality of signals on said plurality of source lines coupled to said detection circuit, and generating a plurality of detection signals for touch detection; wherein said gate signal has a state transition, said state transition causes that the level of said plurality of signals on said plurality of source lines coupled to said detection circuit is changed, and said detection circuit detects said changed level of said plurality of signals on said plurality of source lines and generates said plurality of detection signals for touch detection. (Lee, [0151-0166], [0125], “Accordingly, the display device 100 may detect the occurrence of a touch and/or the position of a touch by finding the difference in magnitude of the finger capacitance (Cf).”,  [0126], “The magnitude of the finger capacitance (Cf) may also vary depending on ridges, which are protruding portions of a fingerprint, and valleys, which are grooves between ridges.” See Fig. 5B which expressly shows signal operations being performed at different timings.)
	It therefore would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to monitor for the differences in the detection level such that the device may detect fingerprint information including the pattern and shape of the ridges and valleys of the fingerprint by finding the difference in the magnitude of the finger capacitance (Cf). Since the foregoing fingerprint-sensing structure is based on a pixel structure, the display panel may not need to include a separate fingerprint sensor for fingerprint sensing. (Lee, [0127-0128])

Consider Claim 2:
	Liu in view of Lee discloses touch detection circuit of claim 1, and further comprising a switching circuit, coupled between said plurality of source lines or said portion if said plurality of source lines and said source driving circuit as well as said detection circuit, and (Liu, [0052-0055], [0052], “The circuit of FIG. 11 can be formed on the panel and locate at, for example, the position between the display area 21 and the data driving circuit 22 that are shown in FIG. 1.”)
	said detection circuit detecting the level of said plurality of signals of said plurality of source lines coupled to said detection circuit when said switching circuit cuts off the connection between said plurality of source lines or said portion of said plurality of source lines and said source driving circuit. (Liu, [0052-0055], [0052], “Lastly, the data lines can also delivers touch signals simultaneously or locally in accordance with the invention.  FIG. 11 is a schematic structure diagram of a data line partitioning output circuit of the invention.  The circuit of FIG. 11 can be formed on the panel and locate at, for example, the position between the display area 21 and the data driving circuit 22 that are shown in FIG. 1.”)
	said plurality of signals on said plurality of source lines are isolated from a plurality of output signals of said source driving circuit. (Liu, [0052-0055], [0052], Lee, [0125], “Accordingly, the display device 100 may detect the occurrence of a touch and/or the position of a touch by finding the difference in magnitude of the finger capacitance (Cf).”,  [0126], “The magnitude of the finger capacitance (Cf) may also vary depending on ridges, which are protruding portions of a fingerprint, and valleys, which are grooves between ridges.” See also Figure 5B S10 and S20)
Consider Claim 3:
	Liu in view of Lee discloses touch detection circuit of claim 2, wherein said source driving circuit includes a plurality of driving units coupled to said plurality of source lines, respectively, for outputting a plurality of source driving signals to said (Liu, [0029], “The data driving circuit 22 can drive the data lines 24-1.about.24-m.”)
	said plurality of driving units or a portion of said plurality of driving units are coupled to said switching circuit; and said detection circuit detects the level of said plurality of signals of said plurality of source lines coupled to said detection circuit when said switching circuit cuts off the connection between said plurality of source lines and said plurality of driving units or between said portion of said plurality of source lines and said portion of said plurality of driving units. (Liu, [0052], “There are three data lines 24-1, 24-2, and 24-3, and three switches SW4, SW5, and SW6 respectively connected to the three data lines 24-1, 24-2, and 24-3.  The other joints of the switches SW4, SW5, and SW6 are commonly connected to a pin (IC pin1) of the data driving circuit (for example the data driving circuit 22 shown in FIG. 1).”)
Consider Claim 4:
	Liu in view of Lee discloses touch detection circuit of claim 2, wherein said source driving circuit outputs said plurality of source driving signals to said plurality of source lines when said switching circuit cuts off the connection between said plurality of source lines or said portion of said plurality of source lines and said detection circuit. (Lee, [0280-0293], [0281], “Referring to FIG. 13, the timing control switch circuit (TCSW) for each of the Q data lines DL_P+1 to DL_P+Q may control the electrical connection (first connection) of a corresponding data line among the Q data lines DL_P+1 to DL_P+Q with the driving voltage supply circuit 410, the electrical connection (second connection) of the corresponding data line with the fingerprint-sensing circuit 420, and the electrical connection (third connection) of the corresponding data line with the data-driving circuit 120.”)
Consider Claim 5:
	Liu in view of Lee discloses touch detection circuit of claim 1, wherein when said detection circuit detects the level of said plurality of signals of said plurality of source (Lee, [0125], “Accordingly, the display device 100 may detect the occurrence of a touch and/or the position of a touch by finding the difference in magnitude of the finger capacitance (Cf).”,  [0126], “The magnitude of the finger capacitance (Cf) may also vary depending on ridges, which are protruding portions of a fingerprint, and valleys, which are grooves between ridges.” sum is the magnitude.)
Consider Claim 6:
	Liu in view of Lee discloses touch detection circuit of claim 1, and further comprising a vein identification circuit, coupled to said detection circuit, and identifying a location of protruding veins of a conductor according to said plurality of detection signals. (Lee, [0243], “Referring to FIGS. 10 to 12, the fingerprint-sensing circuit 420 may include a signal detection circuit (TDC) 1010 that detects a signal from Q data lines DL_P+1 to DL_P+Q for a fingerprint-sensing operation and a micro control unit (MCU) 1020 that detects fingerprint information using a detection result from the signal detection circuit 1010.”)
Consider Claim 14:
	Liu discloses a touch panel, applied for touch detection, comprising: (Liu, See Abstract.)
	a plurality of gate lines, (Liu, [0029], “A data driving circuit 22 and a gate driving circuit 23 are disposed on the peripheral area 29.  The data driving circuit 22 and the gate driving circuit 23 are connected to a touch display control circuit 28.”) 
	transmitting a plurality of gate signals; (Liu, [0039], [0043], “When the driven IC system executes the fingerprint identification function (step S2), the gate lines 25 shall be scanned sequentially (step S3).  ”)
(Liu, [0029], “A data driving circuit 22 and a gate driving circuit 23 are disposed on the peripheral area 29.  The data driving circuit 22 and the gate driving circuit 23 are connected to a touch display control circuit 28.”)
	a source driving circuit, coupled to said plurality of source lines; and (Liu, [0029], “A data driving circuit 22 and a gate driving circuit 23 are disposed on the peripheral area 29.  The data driving circuit 22 and the gate driving circuit 23 are connected to a touch display control circuit 28.”)
	a detection circuit, coupled to said plurality of source lines or a portion of said plurality of source lines. (Liu, [0039], “During the period when the gate lines 25 are scanned sequentially, the data driving circuit 22 delivers the touch driving signal VT to the pixel electrode 31 via the data line 24 and then receives the touch sensing signal VR from the pixel electrode via the data line 24 to complete the scanning operation of a touch point.” [0043], “Then, the driven IC system determines whether the fingerprint identification is implemented on a specific area (step S4).”)
	Liu suggests detecting a signal (Liu, [0039]) however does not expressly suggest the level and thus does not explicitly suggest detecting the level of a plurality of signals on said plurality of source lines coupled to said detection circuit, and generating a plurality of detection signals for touch detection; wherein said gate signal has a state transition, said state transition causes that the level of said plurality of signals on said plurality of source lines coupled to said detection circuit is changed, and said detection circuit detects said changed level of said plurality of signals on said plurality of source lines and generates said plurality of detection signals for touch detection.
	Lee however teaches it was known by those having ordinary skill in the art before the effective filing date of the invention to detect the various levels of the touch and therefore teaches detecting the level of a plurality of signals on said plurality of source lines coupled to said detection circuit, and generating a plurality of detection signals for touch detection; wherein said gate signal has a state transition, said state transition  (Lee, [0151-0166], [0125], “Accordingly, the display device 100 may detect the occurrence of a touch and/or the position of a touch by finding the difference in magnitude of the finger capacitance (Cf).”,  [0126], “The magnitude of the finger capacitance (Cf) may also vary depending on ridges, which are protruding portions of a fingerprint, and valleys, which are grooves between ridges.” See also Figure 5B S10 and S20 and response to arguments above.)
	It therefore would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to monitor for the differences in the detection level such that the device may detect fingerprint information including the pattern and shape of the ridges and valleys of the fingerprint by finding the difference in the magnitude of the finger capacitance (Cf). Since the foregoing fingerprint-sensing structure is based on a pixel structure, the display panel may not need to include a separate fingerprint sensor for fingerprint sensing. (Lee, [0127-0128])

Consider Claim 15:
	Liu in view of Lee discloses the touch panel of claim 14, and further comprising a switching circuit, coupled between said plurality of source lines or said portion if said plurality of source lines and said source driving circuit as well as said detection circuit, and (Liu, [0052-0055], [0052], “The circuit of FIG. 11 can be formed on the panel and locate at, for example, the position between the display area 21 and the data driving circuit 22 that are shown in FIG. 1.”)
(Liu, [0052-0055], [0052], “Lastly, the data lines can also delivers touch signals simultaneously or locally in accordance with the invention.  FIG. 11 is a schematic structure diagram of a data line partitioning output circuit of the invention.  The circuit of FIG. 11 can be formed on the panel and locate at, for example, the position between the display area 21 and the data driving circuit 22 that are shown in FIG. 1.”)
	said plurality of signals on said plurality of source lines are isolated from a plurality of output signals of said source driving circuit. (Liu, [0052-0055], [0052], Lee, [0125], “Accordingly, the display device 100 may detect the occurrence of a touch and/or the position of a touch by finding the difference in magnitude of the finger capacitance (Cf).”,  [0126], “The magnitude of the finger capacitance (Cf) may also vary depending on ridges, which are protruding portions of a fingerprint, and valleys, which are grooves between ridges.” See also Figure 5B S10 and S20)

Consider Claim 16:
	Liu in view of Lee discloses the touch panel of claim 15, wherein said source driving circuit includes a plurality of driving units coupled to said plurality of source lines, respectively, for outputting a plurality of source driving signals to said plurality of source lines;  (Liu, [0029], “The data driving circuit 22 can drive the data lines 24-1.about.24-m.”)
	said plurality of driving units or a portion of said plurality of driving units are coupled to said switching circuit; and said detection circuit detects the level of said plurality of signals of said plurality of source lines coupled to said detection circuit, when said switching circuit cuts off the connection between said plurality of driving units and said plurality of source lines or between said portion of said plurality of source lines and (Liu, [0052], “There are three data lines 24-1, 24-2, and 24-3, and three switches SW4, SW5, and SW6 respectively connected to the three data lines 24-1, 24-2, and 24-3.  The other joints of the switches SW4, SW5, and SW6 are commonly connected to a pin (IC pin1) of the data driving circuit (for example the data driving circuit 22 shown in FIG. 1).”)
Consider Claim 17:
	Liu in view of Lee discloses the touch panel of claim 15, wherein said source driving circuit outputs said plurality of source driving signals to said plurality of source lines when said switching circuit cuts off the connection between said plurality of source lines or said portion of said plurality of source lines and said detection circuit. (Lee, [0280-0293], [0281], “Referring to FIG. 13, the timing control switch circuit (TCSW) for each of the Q data lines DL_P+1 to DL_P+Q may control the electrical connection (first connection) of a corresponding data line among the Q data lines DL_P+1 to DL_P+Q with the driving voltage supply circuit 410, the electrical connection (second connection) of the corresponding data line with the fingerprint-sensing circuit 420, and the electrical connection (third connection) of the corresponding data line with the data-driving circuit 120.”)
 Consider Claim 18:
	Liu in view of Lee discloses the touch panel of claim 14, wherein when said detection circuit detects the level of said plurality of signals of said plurality of source lines coupled to said detection circuit, the signal of said plurality of source lines coupled to said detection circuit is the sum of a source driving signal, a precharge signal, or a predetermined initial voltage signal coupled with said gate signal. (Lee, [0125], “Accordingly, the display device 100 may detect the occurrence of a touch and/or the position of a touch by finding the difference in magnitude of the finger capacitance (Cf).”,  [0126], “The magnitude of the finger capacitance (Cf) may also vary depending on ridges, which are protruding portions of a fingerprint, and valleys, which are grooves between ridges.” sum is the magnitude.)
Consider Claim 19:
Liu in view of Lee discloses the touch panel of claim 14, and further comprising a location identification circuit, coupled to said detection circuit, and identifying a touch location according to said plurality of detection signals. (Lee, [0243], “Referring to FIGS. 10 to 12, the fingerprint-sensing circuit 420 may include a signal detection circuit (TDC) 1010 that detects a signal from Q data lines DL_P+1 to DL_P+Q for a fingerprint-sensing operation and a micro control unit (MCU) 1020 that detects fingerprint information using a detection result from the signal detection circuit 1010.”)

Claim Rejections - 35 USC § 103
Claim 7-13 and 20-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. U.S. Patent Application Publication No. 2017/0017340 A1 in view of Lee et al. U.S. Patent Application Publication No. 2018/0173923 A1 as applied to claim 1 above and further in view of Shen et al. U.S. Patent Application Publication No. 2016/0291766 A1 hereinafter Shen.

Consider Claim 7:
	Liu in view of Lee discloses the fingerprint identification circuit of claim 1, however does provide details of wherein said detection circuit includes a plurality of comparators, coupled to said plurality of source lines or said portion of said plurality of source lines, generating said plurality of detection signals, a first comparator of said plurality of comparators comparing the signal level of an Mth source line with the signal level of an Nth source line for generating a first detection signal of said plurality of detection signals, a second comparator of said plurality of comparators comparing the signal level of said Nth source line with the signal level of a Pth source line for 
	Shen however teaches a technique that was known to those having ordinary skill in the art before the effective filing date of the invention to compare adjacent signal lines using a detection circuit when sensing and therefore teaches detection circuit includes a plurality of comparators, coupled to said plurality of source lines or said portion of said plurality of source lines, generating said plurality of detection signals, a first comparator of said plurality of comparators comparing the signal level of an Mth source line with the signal level of an Nth source line for generating a first detection signal of said plurality of detection signals, a second comparator of said plurality of comparators comparing the signal level of said Nth source line with the signal level of a Pth source line for generating a second detection signal of said plurality of detection signals, and M, N, P being positive integers. (Shen, [0055-0057], 0056], “FIG. 6B illustrates a reading taken on a second receiver line RX2 corresponding to sensing signals driven onto the second transmission line TX2.  This second reading is obtained relative to a reading on the first receiver line RX1.  Further readings on further receiver lines are also obtained relative to an adjacent preceding line (e.g., reading on RX3 is obtained relative to a reading on RX2, etc.).  It will be appreciated that, although switches are not shown in FIGS. 6A and 6B, the different communication pathways illustrating in FIGS. 6A and 6B are established through the synchronized use of switches with respective receiver lines being read.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to use the technique as taught by Shen as it was known this technique for sensing touch using an "adjacent differential readout" technique in such situations may provide more favorable results. (Shen [0056])
Consider Claim 8:
Liu in view of Lee in view of Shen discloses the touch detection circuit of claim 7, wherein said Mth source line and said source Nth line are arranged in order and adjacent to each other. (Shen, [0048], “FIG. 4 illustrates a processing system 400 that utilizes a fixed reference in accordance with an exemplary embodiment.  In the processing system 400, when a particular pixel on a transmission line is read by a particular receiver electrode, the reading on that receiver line corresponding to sensing signals driven on a transmission line is compared with a reading on a reference receiver line (or "reference receiver electrode") corresponding to sensing signals driven on a reference transmission line (or "reference transmitter electrode") to obtain an output for that coordinate.”)
 Consider Claim 9:
	Liu in view of Lee in view of Shen discloses the touch detection circuit of claim 7, wherein said Mth source line and said Nth source line are spaced by one or more source line. (Shen, [0048], “FIG. 4 illustrates a processing system 400 that utilizes a fixed reference in accordance with an exemplary embodiment.  In the processing system 400, when a particular pixel on a transmission line is read by a particular receiver electrode, the reading on that receiver line corresponding to sensing signals driven on a transmission line is compared with a reading on a reference receiver line (or "reference receiver electrode") corresponding to sensing signals driven on a reference transmission line (or "reference transmitter electrode") to obtain an output for that coordinate.”)
Consider Claim 10:
	Liu in view of Lee in view of Shen discloses the touch detection circuit of claim 1, however does not provide details of wherein said detection circuit includes a plurality of comparators, coupled to said plurality of source lines or said portion of said plurality of source lines, generating said plurality of detection signals, including a first comparator and a second comparator, said first comparator comparing the signal level of an Mth source line with the level of a reference signal for generating a first detection signal of 
	Shen however teaches a technique that was known to those having ordinary skill in the art before the effective filing date of the invention to compare adjacent signal lines using a detection circuit when sensing and therefore teaches said detection circuit includes a plurality of comparators, coupled to said plurality of source lines or said portion of said plurality of source lines, generating said plurality of detection signals, including a first comparator and a second comparator, said first comparator comparing the signal level of an Mth source line with the level of a reference signal for generating a first detection signal of said plurality of detection signals, said second comparator comparing the signal level of an Nth source line with the level of said reference signal for generating a second detection signal of said plurality of detection signals, and M, N being positive integers.  (Shen, [0055-0057], 0056], “FIG. 6B illustrates a reading taken on a second receiver line RX2 corresponding to sensing signals driven onto the second transmission line TX2.  This second reading is obtained relative to a reading on the first receiver line RX1.  Further readings on further receiver lines are also obtained relative to an adjacent preceding line (e.g., reading on RX3 is obtained relative to a reading on RX2, etc.).  It will be appreciated that, although switches are not shown in FIGS. 6A and 6B, the different communication pathways illustrating in FIGS. 6A and 6B are established through the synchronized use of switches with respective receiver lines being read.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to use the technique as taught by Shen as it was known this technique for sensing touch using a "adjacent differential readout" technique in such situations may provide more favorable results. (Shen [0056])
Consider Claim 11:
	Liu in view of Lee in view of Shen discloses the touch detection circuit of claim 10, wherein said Mth source line and said Nth source line are arranged in order and adjacent to each other. (Shen, [0048], (Shen, [0045], “Similarly, as illustrated in FIG. 3B, when obtaining an output at the pixel where the first transmission line (TX1) overlaps with the second receiver line (RX2), a difference between the reading on RX1 and the average of the readings on RX1 and RX3-RX6 is obtained and amplified via a LNA 302.  It will be appreciated that, although switches are not shown in FIGS. 3A and 3B, the different communication pathways illustrating in FIGS. 3A and 3B are established through the synchronized use of switches with respective receiver lines being read.”)
 Consider Claim 12:
	Liu in view of Lee in view of Shen discloses the touch detection circuit of claim 10, wherein said Mth source line and said Nth source line are spaced by one or more source line. (Shen, [0048], (Shen, [0045], “Similarly, as illustrated in FIG. 3B, when obtaining an output at the pixel where the first transmission line (TX1) overlaps with the second receiver line (RX2), a difference between the reading on RX1 and the average of the readings on RX1 and RX3-RX6 is obtained and amplified via a LNA 302.  It will be appreciated that, although switches are not shown in FIGS. 3A and 3B, the different communication pathways illustrating in FIGS. 3A and 3B are established through the synchronized use of switches with respective receiver lines being read.”)

Consider Claim 13:
	Liu in view of Lee discloses the touch detection circuit of claim 1, however does not provide details of wherein said detection circuit includes a plurality of comparators, coupled to said plurality of source lines or said portion of said plurality of source lines, generating said plurality of detection signals, including a first comparator and a second comparator, said first comparator comparing the signal level of an Mth source line with  
	Shen however teaches a technique that was known to those having ordinary skill in the art before the effective filing date of the invention to compare adjacent signal lines using a detection circuit when sensing and therefore teaches said detection circuit includes a plurality of comparators, coupled to said plurality of source lines or said portion of said plurality of source lines, generating said plurality of detection signals, including a first comparator and a second comparator, said first comparator comparing the signal level of an Mth source line with the level of a first reference signal for generating a first detection signal of said plurality of detection signals, said second comparator comparing the signal level of said Nth source line with the level of a second reference signal for generating a second detection signal of said plurality of detection signals, and M, N being positive integers. (Shen, [0055-0057], 0056], “FIG. 6B illustrates a reading taken on a second receiver line RX2 corresponding to sensing signals driven onto the second transmission line TX2.  This second reading is obtained relative to a reading on the first receiver line RX1.  Further readings on further receiver lines are also obtained relative to an adjacent preceding line (e.g., reading on RX3 is obtained relative to a reading on RX2, etc.).  It will be appreciated that, although switches are not shown in FIGS. 6A and 6B, the different communication pathways illustrating in FIGS. 6A and 6B are established through the synchronized use of switches with respective receiver lines being read.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to use the technique as taught by Shen (Shen [0056])
Consider Claim 20:
	Liu in view of Lee discloses the touch panel of claim 14, however does not provide details of wherein said detection circuit includes a plurality of comparators, coupled to said plurality of source lines or said portion of said plurality of source lines, generating said plurality of detection signals, a first comparator of said plurality of comparators comparing the signal level of an Mth source line with the signal level of an Nth source line for generating a first detection signal of said plurality of detection signals, a second comparator of said plurality of comparators comparing the signal level of said Nth source line with the signal level of a Pth source line for generating a second detection signal of said plurality of detection signals, and M, N, P being positive integers. 
	Shen however teaches a technique that was known to those having ordinary skill in the art before the effective filing date of the invention to compare adjacent signal lines using a detection circuit when sensing and therefore teaches a detection circuit wherein said detection circuit includes a plurality of comparators, coupled to said plurality of source lines or said portion of said plurality of source lines, generating said plurality of detection signals, a first comparator of said plurality of comparators comparing the signal level of an Mth source line with the signal level of an Nth source line for generating a first detection signal of said plurality of detection signals, a second comparator of said plurality of comparators comparing the signal level of said Nth source line with the signal level of a Pth source line for generating a second detection  (Shen, [0055-0057], 0056], “FIG. 6B illustrates a reading taken on a second receiver line RX2 corresponding to sensing signals driven onto the second transmission line TX2.  This second reading is obtained relative to a reading on the first receiver line RX1.  Further readings on further receiver lines are also obtained relative to an adjacent preceding line (e.g., reading on RX3 is obtained relative to a reading on RX2, etc.).  It will be appreciated that, although switches are not shown in FIGS. 6A and 6B, the different communication pathways illustrating in FIGS. 6A and 6B are established through the synchronized use of switches with respective receiver lines being read.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to use the technique as taught by Shen as it was known this technique for sensing touch using a "adjacent differential readout" technique in such situations may provide more favorable results. (Shen [0056])
Consider Claim 21:
	Liu in view of Lee in view of Shen discloses the touch panel of claim 20, wherein said Mth source line and said Nth source line are arranged in order and adjacent to each other. (Shen, [0048], “FIG. 4 illustrates a processing system 400 that utilizes a fixed reference in accordance with an exemplary embodiment.  In the processing system 400, when a particular pixel on a transmission line is read by a particular receiver electrode, the reading on that receiver line corresponding to sensing signals driven on a transmission line is compared with a reading on a reference receiver line (or "reference receiver electrode") corresponding to sensing signals driven on a reference transmission line (or "reference transmitter electrode") to obtain an output for that coordinate.”)
 Consider Claim 22:
	Liu in view of Lee in view of Shen discloses the touch panel of claim 20, wherein said Mth source line and said Nth source line are spaced by one or more source line. (Shen, [0045], “Similarly, as illustrated in FIG. 3B, when obtaining an output at the pixel where the first transmission line (TX1) overlaps with the second receiver line (RX2), a difference between the reading on RX1 and the average of the readings on RX1 and RX3-RX6 is obtained and amplified via a LNA 302.  It will be appreciated that, although switches are not shown in FIGS. 3A and 3B, the different communication pathways illustrating in FIGS. 3A and 3B are established through the synchronized use of switches with respective receiver lines being read.”)
Consider Claim 23:
	Liu in view of Lee discloses the touch panel of claim 14, however does not provide details of wherein said detection circuit includes a plurality of comparators, coupled to said plurality of source lines or said portion of said plurality of source lines, generating said plurality of detection signals, including a first comparator and a second comparator, said first comparator comparing the signal level of art Mth source line with the level of a reference signal for generating a first detection signal of said plurality of detection signals, said second comparator comparing the signal level of an Nth source line with the level of said reference signal for generating a second detection signal of said plurality of detection signals, and M, N being positive integers. 
	Shen however teaches a technique that was known to those having ordinary skill in the art before the effective filing date of the invention to compare adjacent signal lines using a detection circuit when sensing and therefore teaches a detection circuit wherein said detection circuit includes a plurality of comparators, coupled to said plurality of source lines or said portion of said plurality of source lines, generating said plurality of detection signals, including a first comparator and a second comparator, said first comparator comparing the signal level of art Mth source line with the level of a reference signal for generating a first detection signal of said plurality of detection signals, said second comparator comparing the signal level of said Nth source line with the level of said reference signal for generating a second detection signal of said  (Shen, [0055-0057], 0056], “FIG. 6B illustrates a reading taken on a second receiver line RX2 corresponding to sensing signals driven onto the second transmission line TX2.  This second reading is obtained relative to a reading on the first receiver line RX1.  Further readings on further receiver lines are also obtained relative to an adjacent preceding line (e.g., reading on RX3 is obtained relative to a reading on RX2, etc.).  It will be appreciated that, although switches are not shown in FIGS. 6A and 6B, the different communication pathways illustrating in FIGS. 6A and 6B are established through the synchronized use of switches with respective receiver lines being read.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to use the technique as taught by Shen as it was known this technique for sensing touch using a "adjacent differential readout" technique in such situations may provide more favorable results. (Shen [0056])
Consider Claim 24:
	Liu in view of Lee in view of Shen discloses the touch panel of claim 23, wherein said Mth source line and said Nth source line are arranged in order and adjacent to each other. (Shen, [0048], “FIG. 4 illustrates a processing system 400 that utilizes a fixed reference in accordance with an exemplary embodiment.  In the processing system 400, when a particular pixel on a transmission line is read by a particular receiver electrode, the reading on that receiver line corresponding to sensing signals driven on a transmission line is compared with a reading on a reference receiver line (or "reference receiver electrode") corresponding to sensing signals driven on a reference transmission line (or "reference transmitter electrode") to obtain an output for that coordinate.”)
 Consider Claim 25:
	Liu in view of Lee in view of Shen discloses the touch panel of claim 23, wherein said Mth source line and said Nth source line are spaced by one or more source line. (Shen, [0045], “Similarly, as illustrated in FIG. 3B, when obtaining an output at the pixel where the first transmission line (TX1) overlaps with the second receiver line (RX2), a difference between the reading on RX1 and the average of the readings on RX1 and RX3-RX6 is obtained and amplified via a LNA 302.  It will be appreciated that, although switches are not shown in FIGS. 3A and 3B, the different communication pathways illustrating in FIGS. 3A and 3B are established through the synchronized use of switches with respective receiver lines being read.”)
Consider Claim 26:
	Liu in view of Lee in view of Shen discloses the touch panel of claim 14, however does not provide details of wherein said detection circuit includes a plurality of comparators, coupled to said plurality of source lines or said portion of said plurality of source lines, generating said plurality of detection signals, including a first comparator and a second comparator, said first comparator comparing the signal level of an Mth source line with the level of a first reference signal for generating a first detection signal of said plurality of detection signals, said second comparator comparing the signal level of an Nth source line with the level of a second reference signal for generating a second detection signal of said plurality of detection signals, and M, N being positive integers.
	Shen however teaches a technique that was known to those having ordinary skill in the art before the effective filing date of the invention to compare adjacent signal lines using a detection circuit when sensing and therefore teaches a detection circuit wherein said detection circuit includes a plurality of comparators, coupled to said plurality of source lines or said portion of said plurality of source lines, generating said plurality of detection signals, including a first comparator and a second comparator, said first comparator comparing the signal level of an Mth source line with the level of a first reference signal for generating a first detection signal of said plurality of detection signals, said second comparator comparing the signal level of an Nth source line with the level of a second reference signal for generating a second detection signal of said  (Shen, [0055-0057], 0056], “FIG. 6B illustrates a reading taken on a second receiver line RX2 corresponding to sensing signals driven onto the second transmission line TX2.  This second reading is obtained relative to a reading on the first receiver line RX1.  Further readings on further receiver lines are also obtained relative to an adjacent preceding line (e.g., reading on RX3 is obtained relative to a reading on RX2, etc.).  It will be appreciated that, although switches are not shown in FIGS. 6A and 6B, the different communication pathways illustrating in FIGS. 6A and 6B are established through the synchronized use of switches with respective receiver lines being read.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to use the technique as taught by Shen as it was known this technique for sensing touch using a "adjacent differential readout" technique in such situations may provide more favorable results. (Shen [0056])

Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part or in whole and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record prior to amending the claims.
	In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, Applicant should clearly indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	The Office action has cited particular columns, line numbers, or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), other passages and figures may apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm 
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Jansen II/           Primary Examiner, Art Unit 2626